DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/21/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 09/23/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the flexible tube being rolled or folded does not constitute an action performed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s argument regarding the field of endeavor of the DeCrecy reference, the examiner disagrees. Both DeCrecy and the instant invention represent apparatuses that are used to control the fluid flow within a flexible tubing. Therefore, it is the position of the Office that the DeCrecy reference and the instant invention are from the same field of endeavor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeCrecy US 2007/0037276 in view of Roosloot et al. (hereinafter Roosloot) US 2016/0152935.
Regarding claim 1, DeCrecy discloses a cell culture container comprising a flexible tube (flexible tubing, 1); a support table (thermostatically controlled box, 2); and a pair of opposed peristaltic movement of the tubing through “gates”, or points at which the tube is sterilely subdivided by clamps that prevent the cultured cells from moving between regions of the tube; paragraph 16); also see paragraphs 19-22 and 53; Fig. 1 reproduced below. 
DeCrecy also discloses wherein the flexible tube (flexible tubing, 1) is rolled within a respective holder (gates 3, 4 and 5) of the pair of opposed holders as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.

    PNG
    media_image1.png
    724
    1146
    media_image1.png
    Greyscale

As to the spacing between the pair  of opposed holders being adjustable…, DeCrecy discloses that peristaltic movement of the tubing through “gates”, or points at which the tube is sterilely subdivided by clamps that prevent the cultured cells from moving between regions of the tube as discussed in paragraph 16 and that the gates are periodically released from one point on the tube and replaced at another point as discussed in paragraph 18. Therefore, the holder pair 
Further, the device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of DeCrecy is capable of providing the operating conditions (e.g. holding a central portion (growth chamber, 10) of the tube in a fluid tight manner such that fluid is inhibited from passing toward the opposed portions of the flexible tube inside the pair of opposed holders from the central portion and adjusting the spacing between the pair of holders) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
DeCrecy does not explicitly disclose wherein each holder of the pair of opposed holder is hinged.
Roosloot discloses a hinged holder pair (carriage 73) via hinge pin 95 as discussed in paragraph 51.
It would have been obvious to one of ordinary skill in the art to modify DeCrecy with a hinge support as taught by Roosloot in order to stabilize and secure that holder pair within the thermostatically controlled box.
Regarding claim 2, DeCrecy does not explicitly disclose that the culture container includes plural fluid ports located between the holder pair when the container is mounted on the table. However, DeCrecy does disclose that samples of selected cells may be removed at any time from the sampling chamber region (11) using a syringe or other retrieval device as discussed in at least paragraph 46. The sampling chamber region (11) is located between holders (gates 4 and 5) as shown in Fig. 1. Therefore, DeCrecy suggests that the flexible tubing has at least one fluid port located between holder pair (gates 4 and 5) to allow for sampling of selected cells.  
Further, it would have been obvious to one of ordinary skill in the art to modify DeCrecy with a plurality of ports located between the holder pair to simultaneously allow withdrawing grown culture in order analyze the outcome of an experiment, collect cells for further culture, storage, or functional implementation, and other purposes such as checking the chemical composition of the medium, or testing the pH of grown culture in order to maintain optimal growth conditions. 
Additionally, providing a plurality of fluid ports would have been prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
Regarding claim 3, DeCrecy does not explicitly disclose wherein each opposed portion of the flexible tube is folded at least once within a respective holder (gates 3, 4 and 5) of the pair of opposed holders.
However, DeCrecy does disclose wherein the flexible tube (flexible tubing, 1) is rolled at least once within a respective holder (gates 3, 4 and 5) of the pair of opposed holders as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.
It is the position of the Office that DeCrecy provides a known functional equivalent means of controlling the fluid flow within the flexible tubing 1 as discussed above. Therefore, absent unexpected results, it would be obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.

Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 4, DeCrecy discloses a turbidimeter 6 allowing the user or automated control system to monitor optical density of growing culture and to operate a feedback control system 13, allowing controlled movement of the tubing 1 on the basis of culture density as discussed in at least paragraph 28. DeCrecy also discloses the control system that can consist of a computer connected with means of communication to different monitoring or operating interfaces, like optical density turbidimeters, temperature measurement and regulation devices, agitators and tilting motors, etc., that allow automation and control of operations as discussed in at least paragraph 35. Therefore, in the absence of further positively recited structure, the device of DeCrecy is capable of providing the operating conditions (e.g. controlling the cell culture apparatus using a feedback mechanism) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
For the purpose of examination, the feedback mechanism has been interpreted as a sensor and a control unit as disclosed on page 6, lines 1-6 of Applicant’s specification. The sensor is met by the turbidimeter 6 and the control unit is met by the control system 13 of DeCrecy.
Regarding claims 9 and 13, DeCrecy discloses wherein each holder (gates 3, 4 and 5) of the pair of opposed holders comprises two jaws defining a circuitous path between the two jaws as shown in Fig. 1 reproduced below:

    PNG
    media_image2.png
    611
    391
    media_image2.png
    Greyscale

DeCrecy does not explicitly disclose wherein the tube is folded within the circuitous path.
However, DeCrecy does disclose wherein the flexible tube (flexible tubing, 1) is rolled within the circuitous path (gates 3, 4 and 5) as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.
It is the position of the Office that DeCrecy provides a known functional equivalent means of controlling the fluid flow within the flexible tubing 1 as discussed above. Therefore, absent unexpected results, it would be obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.

Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
DeCrecy does not explicitly disclose wherein each holder of the pair of opposed holder is hinged.
Roosloot discloses a hinged holder pair (carriage 73) via hinge pin 95 as discussed in paragraph 51.
It would have been obvious to one of ordinary skill in the art to modify DeCrecy with a hinge support as taught by Roosloot in order to stabilize and secure that holder pair within the thermostatically controlled box.
Regarding claim 10, DeCrecy does not explicitly disclose wherein the circuitous path defines a fold of more than 90 degrees.
The device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of DeCrecy is capable of providing the operating conditions (e.g. folding the tube at an angle of more than 90 degrees) as listed in the intended use section of the claim. 

Regarding claim 11, DeCrecy discloses that samples of selected cells may be removed at any time from the sampling chamber region (11) using a syringe or other retrieval device as discussed in at least paragraph 46. The sampling chamber region (11) is located between holders (gates 4 and 5) as shown in Fig. 1. Therefore, DeCrecy suggests that the unrolled portion of the flexible tubing between the pair of opposed holders comprises access ports.
Regarding claim 12, DeCrecy discloses wherein the flexible tube (flexible tubing, 1) is rolled at least once within a respective holder (gates 3, 4 and 5) of the pair of opposed holders as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.
Furthermore, the device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of DeCrecy is capable of providing the operating conditions (e.g., wherein each opposed portion of the flexible tube is rolled into at least one roll within a respective holder of the pair of opposed holders) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
claim 14, DeCrecy discloses wherein each holder of the pair of opposed holders comprises secures a respective end of the flexible tube as shown in Fig. 1.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record fails disclose the cell culture apparatus of claim 1, further comprising wherein each holder of the pair of opposed holders comprises two jaws forming a cavity, and wherein a folded and pleated respective end of each tube is held within the respective cavity of the respective holder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LYDIA EDWARDS/Examiner, Art Unit 1796